This is an original proceeding by certiorari by the Globe-Democrat Publishing Company to quash the record of the Assessor and Board of Equalization of the city of St. Louis fixing the personal property assessment of the relator, for the year 1926, at $1,006,930, which included accounts receivable due the relator June 1, 1925, in the sum of $358,180.14. Subsequently the relator filed an amended return of its taxable property in the amount of $648,749.86. This was the original amount tendered, less the accounts receivable. The assessor refused to accept the amended return and assessed the relator on the basis of its original statement of the amount of its taxable property. The relator thereupon appealed to the *Page 696 
Board of Equalization of the city of St. Louis, and asked that from the amount of its taxable property as fixed by the Assessor there be deducted the amount of its accounts receivable and that the value of its property for the purpose of taxation be fixed at the amount of the original return less the total amount of said accounts receivable. The Board of Equalization rejected the relator's application and assessed its property at the total amount of the original return. The formal procedure necessary to the submission of this controversy has been complied with. The sole question for determination is, whether the statute authorizes the assessor to include in the list of relator's assessable property its accounts receivable.
I. The policy of our law, constitutional and statutory, is that no property than that enumerated shall be exempt from taxation. [Secs. 6 and 7, Art. 10, Const. Mo; Sec. 12753, R.S. 1919.] These sweeping provisions as we have held, were not intended to include property beyond the territorial jurisdiction of the State, as in State ex rel. Koeln v. Lesser, 237 Mo. 310, and Valle v. Ziegler,84 Mo. 214; or to the capital stock of insurance companies for the taxation of which no law had been provided, as in State ex rel. Insurance Companies v. Gehner, 280 S.W. 416. We held in short, in these cases, that to authorize property to be taxed it must by law be subjected to taxation. The relator contends that this has not been done in the instant case.
II. Accounts receivable are amounts owing to a creditor on open account. [Newport Nat. Bank v. Herkimer Co. Bank, 225 U.S. l.c. 184, 56 L. Ed. 1042.] They are in the nature of credits which, under the statute (Sec. 12967, R.S. 1919), include "every claim or demand for money, interest or other valuable thing, due or to become due." Thus defined they are declared by the statute above cited to be personal property. As such they are proper subjects of taxation within the limitations stated.
The section of the statute (Sec. 12766, as amended by Laws 1923, p. 375), after enumerating the property to be listed for taxation by the taxpayer, provides that he "shall return all other property not above enumerated," and in the closing sentence of the section it is further provided that every other species of property not exempt shall be returned for taxation.
As supplemental to Section 12766, supra, as a further duty of the taxpayer in making a return of his taxable property, he is required to sign and make oath to the return, stating among other things, that it contains "any money or property due him on the first day of June of that year from solvent persons or companies on notes, accounts or otherwise as fully and specifically as he is required to make a return of his taxable property under Section 12766." *Page 697 
It is contended under the rule of ejusdem generis that the general words following the specific enumerations in the tax list, required to be made in Section 12766, as amended, Laws 1923, p. 375, should be limited in their application to the classes specifically named in said section. In determining whether the rule thus invoked is applicable, the object and purpose of the law of taxation, constitutional and statutory, should be taken into consideration. If it appears that the Legislature intended, in the use of the general words, to go beyond the particular ones, the rule is not applicable. In this case, it may, without violating the rules of construction, be held that the particular words required to be used in the return made by the taxpayer exhausted the classes there enumerated, and thus authorized the use of the general words to include other classes of property for the purpose of taxation. Unless we discard the general words altogether no other construction of the statute would be in harmony with the object and purpose of the laws in regard to taxation which are intended with the exceptions we have stated, to include every class of property. We are, therefore, of the opinion that the rule of ejusdem generis
cannot be invoked in this case to relieve accounts receivable from the burden of taxation. To conclude otherwise would be, despite the comprehensive purpose of statutes of this character, to hold that the general words in Section 12766, as amended, supra, and the statements required to be made in the taxpayer's oath as to the return of this class of property, are meaningless. [State ex rel. Goodloe v. Wurdeman, 286 Mo. l.c. 161; State v. Smith, 223 Mo. l.c. 257; Nat. Bank v. Ripley, 161 Mo. l.c. 131 and cases; Mears Mining Co. v. Maryland Cas. Co., 162 Mo. App. l.c. 178; State v. Broderick, 7 Mo. App. 19.]
The decisive ruling in State ex rel. Koeln v. Lesser, 237 Mo. l.c. 319, was that the shares of stock there sought to be subjected to taxation were beyond the jurisdiction of the State and that no law existed providing for their taxation. The additional holding, that the meaning of the general words in what is now Section 12766, as amended, should be restricted to the meaning of the particular words, was not necessary to the determination of the matter at issue and does not rise to the dignity of a precedent in the construction of that section and may be regarded as obiter. A more forceful reason may be urged against the correctness of the ruling in that the Lesser case, as we have indicated, ignores the object and purpose of our laws of taxation, and in so doing places an incorrect construction upon the duty imposed upon the taxpayer in making a return of his property for taxation.
Having found no authority for the issuance of our writ the same should be quashed. It is so ordered. All concur, except Graves,J., absent, and Gantt, J., not sitting. *Page 698